The judgment of the court was pronounced by
Eustis, C. J.
This is an appeal from tlie judgment of the Fourth Justice of the Peace of New Orleans against the defendant for a fine of fifty dollars,for landing a mast on the north east side of the Canal Carondelet.
By an ordinance of the council of the municipality the south west side of the canal between Derbigny and Galvez streets was assigned for the landing of masts, spars, &c., anda penalty is imposed on pex’sons landing them elsewhere.
The defence principally rests upon the paramount right of the Orleans Navigation Company to control the landing along the canal, by virtue of their title to the property.
This right is not established by sufficient evidence. But, as the Navigation Company is not in court, it would not be proper to determine on their rights, except in a suit in which the title could be tested, and to which both corpoi'ations should be made parties.
The ordinance not being in conflict with the Constitution, nor illegal upon its face, the powers of regulating the public ways and maintaining order and safety thereon, being unquestionably in th© municipality,'we cannot disallow it, under the article of the Constitution giving the right of appeal to this court in cases of this kind. The other objections taken to the ordinance we consider not tenable.
The judgment of the justice’s court is therefore affirmed, with costs.